Dissenting Opinion by
Mr. Justice Eagen:
In Hochgertel v. Canada Dry Corp., 409 Pa. 610, 187 A. 2d 575 (1963), we recently ruled that an implied warranty such as is asserted in this case extends to the actual purchaser of the goods involved, a member of his family or household, and a guest in his home, but to no other person. We specifically stated that it did not extend to or include an employee of the purchaser. The majority ruling is a clear departure from that decision.
When the plaintiff made the purchase of the bottles of wine involved, he was admittedly acting on behalf of his employer, the hotel, who was catering at the wedding party. While the complaint, understandably, does not show that the wine was purchased under a *276liquor license issued to the hotel by the Pennsylvania Liquor Control Board, it is a reasonable assumption that this was the fact and that such will be established at trial. Under such circumstances, the plaintiff was not the “purchaser” either under the provisions of the Uniform Commercial Code (Act of April 6, 1953, P. L. 3, as amended, 12A P.S. §1-101 et seq.), or long established principles of agency law.
Sections 1-201 (32) (33) of the Code defines a purchaser as one who takes by purchase, and then defines “purchase” as a voluntary taking that creates an interest in the property taken. The plaintiff did not become vested with any interest in the wine merely because he served in the capacity of a messenger for the purpose of picking it up at the liquor store for his employer. Title and complete interest passed to the hotel, the legal and real purchaser. Logic permits no ather conclusion.
Nor is any other conclusion justified under firmly entrenched principles of agency law. Where a person acts in a representative capacity, he is merely the alter ego of his principal. The acts of the agent are those of the principal and nothing else. The agent is not a party to any contract entered into on behalf of his principal, nor does he become vested with any interest therein. See, Penna. Co. v. Wallace, 346 Pa. 532, 31 A. 2d 71 (1943), and Geyer v. Huntingdon Co. Agr’l Ass’n, 362 Pa. 74, 66 A. 2d 249 (1949).
The effect of the majority decision is to make the defendant-manufacturer a guarantor of its product to an individual and class not provided for or intended by the Code. It should be noted also that this is not “a food case” as the majority opinion assumes. The cause is bottomed upon the alleged inadequacy of the package container.
In my opinion, the plaintiff has an adequate remedy in trespass, and with the judicious regulations as to *277proof enunciated in Loch v. Confair, 372 Pa. 212, 93 A. 2d 451 (1953), will enjoy full protection of Ms rights in such an action.
I dissent.
Mr. CMef Justice Bell joins in this dissenting opinion.